Petitioner in this proceeding brought pursuant to the provisions of the Uniform Support of Dependents Law (L. 1949, eh. 807, as amd.) sought an order directing respondent to make payments for the support of the two children of the marriage. Such relief would be proper and the petition could be granted provided it were shown that the children were living with petitioner. There is nothing in the record to support a finding that the children are now with petitioner. Nor does it appear *659with whom or where the children are residing at the present time. In the circumstances there should be a further hearing in Florida to develop these essential facts. Order unanimously reversed and the matter remitted to the Domestic Relations Court for further proceedings in accordance with the above memorandum. Concur — Breitel, J. P., Bastow, Botein, Rabin and Cox, JJ. [See post, p. 804.]